Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “receiving an instruction” in claims 10 and 20 is a relative term which renders the claim indefinite. The term “instruction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instruction is broad enough to cover any instruction, thus it is indefinite. The metes and bounds of the claims is not defined, as it could be related to telemedicine instruction or something else.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10931643. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recites similar subject matter and obvious over ‘643 claims.
US App 17087736
US Patent 10931643
Comments
1. A system for telemedicine diagnostics through remote sensing, the system comprising: a computing device at a first location, the computing device configured to: initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data; calculate a change in physiological data between the first discrete set of current physiological data and the second discrete set of current physiological data; generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model; present, via the audiovisual streaming protocol of the secure communication interface, the clinical measurement approximation to a user of the computing device.
1. A system for telemedicine diagnostics through remote sensing, the system comprising: a computing devicwherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject; generate a clinical measurement approximation as a function of the plurality of current physiological data, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the current physiological data and the measurement approximation model; and present, via the audiovisual streaming protocol of the secure communication interface, the clinical measurement approximation to a user of the computing device  at the first location.
The instant claim 1 and claim 1 of ‘643 patent recites the steps of using an training model to detect the change and presenting the results to a remote user. However,  the correlating the physiological with clinical measurement approximation model is not mentioned in instant claim 1. It would have been obvious to include the feature of correlating to train and improve the model as commonly known in the art.




Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in an detailed and narrow manner of getting sensor data at an remote location and correlating the physiological data with clinical measurement data to train the model. Specifically, the instant claim recites “initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data” and “ generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model”.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2021/0137391 to Mak, which discloses the physiological data being gathered to detect disease in an AI model  see Fig. 1 & Par. 0010-0019. However, Mak does not disclose  “initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data” and “ generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model”.

The next closest prior art found is US Patent 10937160 to Ricci, which discloses the dental records being scanned and checked with artificial intelligence see Fig. 3 & Col 2 Ln 28- Col 3 Ln 7. However, Ricci does not disclose  “initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data” and “ generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model”.

The next closest prior art found is US Patent Pub 2021/0280322 to Frank, which discloses the wearable device collecting device remotely for processing for disease areas see Fig. 8 & Fig. 9 & Fig. 12 & Par. 0016. However, Frank does not disclose  “initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming prot33ocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data” and “ generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model”.

The next closest prior art found is US Patent Pub 2019/0365332 to Fedichev, which disclose the sensor being collected and extracted for training the model for correlation with disease see Fig. 1 & Par. 009-0010 & Par. 0018 & Par. 0041. However, Fedichev does not disclose  “initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location, wherein the secure communication interface includes an audiovisual streaming protocol; receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject, wherein the plurality of current physiological data comprises a first discrete set of current physiological data and a second discrete set of current physiological data” and “ generate a clinical measurement approximation as a function of the change between the first discrete set and the second discrete set, wherein generating further comprises: receiving approximation training data correlating physiological data with clinical measurement data; training a measurement approximation model as a function of the training data and a machine-learning process; and generating the clinical measurement approximation as a function of the change in physiological data and the trained measurement approximation model”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov